Filed 3/14/22 Hiraishi v. DeLeon CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


JOI HIRAISHI,                                                   2d Civil No. B310395
                                                              (Super. Ct. No. 56-2019-
     Plaintiff and Appellant,                                 00533401-CU-OE-VTA)
                                                                 (Ventura County)
v.

PENELOPE DELEON et al.,

     Defendants and Respondents.


            Joi Hiraishi appeals from the judgment after the trial
court sustained a demurrer to her complaint against Kim
Stephenson and Penelope DeLeon (collectively, Respondents)
without granting leave to amend. She contends the court erred
when it concluded that she failed to state claims for: (1) gender
harassment against Stephenson, and (2) aiding and abetting
against DeLeon. We affirm.
           FACTUAL AND PROCEDURAL HISTORY
     Hiraishi’s complaints about her workload and schedule
            Adolfo Camarillo High School (ACHS) is part of the
Oxnard Union High School District (OUHSD). During the times
relevant to this appeal, Hiraishi taught science classes at ACHS,
Stephenson was the ACHS principal, and DeLeon was the
OUHSD superintendent.
             In February 2017, Hiraishi complained to DeLeon
that Stephenson had subjected her to disparate treatment in the
scheduling of classes, evaluation of students, and provision of
administrative support. Specifically, Hiraishi claimed that a
male teacher in her department had a more favorable schedule
and fewer assigned students. She claimed that Stephenson
authorized the transfer of problematic students from male
teachers’ classes to her classes but declined to approve reciprocal
transfers. She claimed that Stephenson refused to hire her as a
soccer coach, instead hiring a male teacher with less experience.
And she claimed that Stephenson refused various requests (e.g.,
for a laboratory assistant, to pay for various trainings, for a key
to the faculty workroom) despite approving similar requests from
her male counterparts.
             DeLeon told Hiraishi that adjustments to ACHS’s
science program were underway. She agreed to meet with
Hiraishi to discuss her concerns. Hiraishi did not schedule a
follow-up meeting.
             During the 2017-2018 school year, Hiraishi again
complained about disparate treatment and “inequities in the
master schedule.” She alleged that many of the problems she
previously identified had continued. DeLeon promised to review
the complaint with Stephenson.
             In April 2018, Hiraishi asked DeLeon “what had been
done to remedy the issues” she had raised. DeLeon said that “she
had personally reviewed the numbers” for every biology class at
ACHS and concluded that “there was nothing inappropriate”




                                2
about the schedule or workload allocation. After Hiraishi
submitted another complaint, DeLeon explained that there was a
“‘tried and true process’ of creating a master schedule based on
collaborative communication through department chairs and
academy coordinators.”
              In May, the chair of the ACHS science department
told Hiraishi that she would be assigned a full-time teaching
schedule for the 2018-2019 school year. The next day, however,
Stephenson told Hiraishi that she would only be offered a
40-percent schedule due to declining enrollment at ACHS. No
male teacher had a similar schedule reduction. Stephenson said
that Hiraishi could continue her full-time employment at the
school if she agreed to teach chemistry classes in addition to
biology. Alternatively, she could split her time teaching biology
at ACHS and another OUHSD high school.
              Hiraishi declined Stephenson’s offers. She declined
the first offer because she did not believe she had enough time to
obtain a chemistry teaching credential. She declined the second
because an alleged sexual harasser lived near the other school.
Hiraishi then complained to DeLeon and the OUHSD Board of
Trustees (Board) that Stephenson had retaliated against her for
her earlier complaints. She demanded that she retain full-time
employment at ACHS, and urged OUHSD officials to adjust the
master schedule.
              Over the ensuing weeks, Hiraishi proposed several
alternatives that would allow her to retain full-time employment
at ACHS. Stephenson rejected each alternative. Hiraishi then
told DeLeon that Stephenson was “‘intentionally making it
impossible’” for her to work at ACHS and that Stephenson’s
actions seemed “‘very retaliatory.’” She nevertheless agreed to




                                3
split her time teaching at ACHS and another school for the 2018-
2019 school year. In return, Hiraishi requested full-time
employment at ACHS in 2019-2020. When Stephenson declined
this request, Hiraishi lodged a complaint with the Board, which
forwarded it to DeLeon. DeLeon told Hiraishi that she had
researched her complaint but took no additional action.
             In the 2018-2019 school year, Hiraishi complained
that the “daily lab set up and take down” for her classes was “too
physically demanding,” that she should not have to share a
classroom, and that she should receive help transporting
materials between schools. She filed a “work-related stress
complaint” and requested a leave of absence.
             Hiraishi went on family and medical leave in March
2019. While on leave, she filed another complaint after
substitute teachers requested information on lesson plans and
materials for her classes, claiming that being asked to respond to
such requests while on leave was “further retaliation.” After her
leave ended, she filed complaints with the state Department of
Fair Employment and Housing and the federal Equal
Employment Opportunity Commission. She then took a
“sabbatical leave of absence.”
                        The initial complaint
             Hiraishi sued Respondents, asserting claims of
gender harassment against Stephenson and aiding and abetting
against DeLeon.1 Respondents demurred. They argued that
Hiraishi failed to state a claim for gender harassment because
the allegations pertained to official employment actions

      1 The complaint also asserted  claims of retaliation and
failure to prevent retaliation and harassment against OUHSD.
Those claims are not part of this appeal.


                                4
Stephenson took on behalf of ACHS. They argued that Hiraishi
failed to state a claim for aiding and abetting because she did not
adequately plead gender harassment. Even if she did, DeLeon
could not be personally liable for failing to prevent it. The trial
court agreed with Respondents and sustained their demurrer. It
granted Hiraishi leave to amend her complaint.
                     The first amended complaint
             Hiraishi’s first amended complaint added allegations
that, in 2016, Stephenson: (1) denied her request for a laboratory
assistant even though she granted a male teacher’s request, (2)
increased her workload by assigning more students to her classes
than to the classes of male teachers, (3) transferred problem
students from the classes of male teachers to her classes, (4)
hired a male teacher instead of her for an open coaching position,
and (5) provided support and equipment to male teachers but
refused to provide it for her. Hiraishi also alleged that, in 2017
and 2018, Stephenson: (6) limited her to one assistant even
though two male teachers had multiple assistants, (7) offered
partial employment to her instead of to male science teachers,
and (8) failed to hire her for positions that went instead to
less-qualified male teachers.
             As to DeLeon, the amended complaint included
additional details about the agreed-upon meeting that Hiraishi
did not schedule in early 2017 and about DeLeon’s review of the
enrollment numbers and master schedule. It also included
additional quotes from Hiraishi’s February 2017 communications
with DeLeon.
             Respondents again demurred, raising the same
substantive arguments they had raised previously. The trial




                                5
court sustained their demurrer but granted Hiraishi leave to
amend.
                  The second amended complaint
             In addition to the allegations included in the previous
complaints, Hiraishi’s second amended complaint: (1) detailed
the number of students in her classes and male teachers’ classes,
(2) alleged that Stephenson did not provide her with a key to the
faculty workroom but provided one to male teachers, (3) asserted
that ACHS once refused to pay for a substitute teacher, (4)
asserted that a male teacher had greater than full-time
employment during the 2018-2019 school year, (5) added more
quotes from her correspondences with DeLeon and the Board,
and (6) alleged that neither DeLeon nor the Board initiated an
investigation in response to her complaints that Stephenson had
retaliated against her.
             Respondents again demurred, and requested that the
demurrer be sustained without leave to amend. The trial court
granted Respondents’ request. It then entered a judgment of
dismissal in Respondent’s favor.
                           DISCUSSION
             Hiraishi contends the trial court erred when it
sustained Respondents’ demurrer because she sufficiently pled
her gender harassment claim. We disagree.
                         Standard of review
             When a court sustains a demurrer, we independently
determine whether the plaintiff’s complaint states a cause
of action. (Blank v. Kirwan (1985) 39 Cal.3d 311, 318 (Blank).) If
the cause of action is based in statute, the facts supporting each
statutory requirement must be specifically pled. (Fisher v. San
Pedro Peninsula Hospital (1989) 214 Cal.App.3d 590, 604.) We




                                 6
deem true “‘all material facts properly [pled in the complaint],
but not contentions, deductions[,] or conclusions of fact or law.’
[Citation.]” (Blank, at p. 318.) We reasonably interpret the
complaint, “reading it as a whole and its parts in their context.”
(Ibid.) When the court denies leave to amend, we decide whether
the plaintiff has shown a “reasonable possibility” that the defects
in the complaint can be cured by amendment. (Ibid.) The burden
of proving such a possibility is “squarely on the plaintiff.” (Ibid.)
                            Governing law
              The California Fair Employment and Housing Act
(FEHA) prohibits a variety of conduct in the workplace, including
gender discrimination and gender harassment. (See Gov. Code,
§ 12940, subds. (a) & (j)(1).) Discrimination focuses on “explicit
changes in the ‘terms, conditions, or privileges of employment’
[citation]; that is, changes involving some official action taken by
the employer.” (Roby v. McKesson Corp. (2009) 47 Cal.4th 686,
706 (Roby), italics omitted.) Such actions may include “hiring,
firing, failing to promote, adverse job assignment, significant
change in compensation or benefits, or official disciplinary
action.” (Ibid.)
              “By contrast, harassment often does not involve any
official exercise of delegated power on behalf of the employer,”
but instead “focuses on situations in which the social
environment of the workplace becomes intolerable because the
harassment . . . communicates an offensive message to the
harassed employee.” (Roby, supra, 47 Cal.4th at p. 706, italics
omitted.) It “‘consists of conduct outside the scope of necessary
job performance, conduct presumably engaged in for personal
gratification, because of meanness or bigotry, or for other




                                 7
personal motives.’” (Reno v. Baird (1998) 18 Cal.4th 640, 646
(Reno).)
              As we stated in Accardi v. Superior Court (1993) 17
Cal.App.4th 341, 348 (Accardi), a hostile work environment can
give rise to a gender harassment claim. Such a claim requires a
plaintiff to show that they were forced to endure conduct that
was unwelcome, based on their gender, and “‘“sufficiently severe
or pervasive to alter the conditions of . . . employment and create
an abusive work environment.”’” (Lyle v. Warner Brothers
Television Productions (2006) 38 Cal.4th 264, 279.)
              Typically, official employment actions such as “‘hiring
and firing, job or project assignments, office or work station
assignments, promotion or demotion, performance evaluations,
the provision of support, the assignment or nonassignment of
supervisory functions, deciding who will and who will not attend
meetings, deciding who will be laid off, and the like’” will not
provide the evidentiary basis for a hostile work environment
gender harassment claim. (Reno, supra, 18 Cal.4th at pp. 646-
647.) Such actions “‘may retrospectively be found discriminatory
if based on improper motives, but in that event the remedies
provided . . . are those for discrimination, not harassment.’” (Id.
at p. 647.) Sometimes, however, “the hostile message that
constitutes . . . harassment [may be] conveyed through official
employment actions.” (Roby, supra, 47 Cal.4th at p. 708.) When
so conveyed, “evidence that would otherwise be associated with a
discrimination claim [may] form the basis of a harassment
claim.” (Ibid.)
              For example, in Miller v. Department of Corrections
(2005) 36 Cal.4th 446 (Miller), the Supreme Court considered
“whether evidence of widespread sexual favoritism in the




                                 8
workplace could constitute sexual harassment against the
nonfavored employees.” (Roby, supra, 47 Cal.4th at pp. 707-708.)
“[T]he favoritism at issue . . . took the form of official employment
actions, including promotions and favorable job assignments
given to female employees involved in sexual relationships with a
particular male supervisor.” (Id. at p. 708.) The court concluded
that the plaintiffs “nevertheless stated a prima facie case of
harassment” because the “widespread sexual favoritism [they
alleged] could convey a ‘demeaning message . . . to female
employees that they are viewed by management as “sexual
playthings” or that the way required for women to get ahead in
the workplace is to engage in sexual conduct with their
supervisors or the management.’ [Citations.]” (Ibid.)
              Our Supreme Court further explained how evidence
traditionally associated with a discrimination claim can support a
harassment claim in Roby, supra, 47 Cal.4th 686. In that case,
the plaintiff’s harassment claim was based on “hostile social
interactions in the workplace that affected the workplace
environment because of the offensive message they conveyed.”
(Id. at p. 708.) The majority of the acts supporting the claim—a
supervisor’s “demeaning comments . . . about [the plaintiff’s] body
odor and arm sores, [her] refusal to respond to [the plaintiff’s]
greetings, [her] demeaning facial expressions and gestures
toward [the plaintiff], and [her] disparate treatment of [the
plaintiff] in handing out small gifts”—were “unrelated to [the
supervisor’s] managerial role, engaged in for her own purposes.”
(Id. at p. 709.) But other acts were “best characterized as official
employment actions”: the supervisor’s “shunning of [the plaintiff]
during staff meetings, [the] belittling of [the plaintiff’s] job, and
[the] reprimand[ing] of [the plaintiff] in front of [her] coworkers.”




                                 9
(Ibid.) These official acts could “provide evidentiary support for a
harassment claim by establishing discriminatory animus on the
part of the [supervisor].” (Ibid.)
             Miller, supra, 36 Cal.4th 446 and Roby, supra, 47
Cal.4th 686 thus make clear that a supervisor’s official
employment actions can provide the evidentiary basis for a
hostile work environment gender harassment claim under certain
limited circumstances. The key is showing that the actions had
the “secondary effect of communicating a hostile message.”
(Roby, at p. 709.) “This occurs when the actions establish a
widespread pattern of bias.” (Ibid.)
                               Analysis
             Hiraishi fails to establish the requisite pattern here
because she has not pled sufficient facts to show that
Stephenson’s allegedly offensive conduct was so severe and
pervasive that it created a hostile work environment. The
primary allegations in Hiraishi’s complaint fall within several
broad categories: class size differentials, hiring decisions,
promotion and demotion, personnel support, and access to
facilities and equipment. These allegations are best
characterized as official employment actions. But simply because
Stephenson gave some of Hiraishi’s male colleagues assignments
and resources that Hiraishi would have preferred does not
establish a claim for hostile work environment gender
harassment. Where, as here, a plaintiff offers comparative
allegations of employment actions that disparately affected
members of different genders, they must show that those actions
had the “secondary effect of communicating a hostile message.”
(Roby, supra, 47 Cal.4th at p. 709.) Hiraishi’s complaint does not
allege that Stephenson’s actions conveyed such a message.




                                10
            Nor did the so-called non-employment-related actions
Stephenson allegedly took. Hiraishi characterizes several of the
allegations against Stephenson—denying Hiraishi access to
faculty-only facilities, lying about the reason for reducing
Hiraishi’s hours, and saying that she was not required to offer
Hiraishi classes at ACHS2—as outside the scope of her duties as
ACHS principal. According to Hiraishi, these non-employment-
related actions reinforced the offensive message communicated
by the official employment actions Stephenson allegedly took.
(Citing Roby, supra, 47 Cal.4th at pp. 708-709.)
              Even if we agreed with Hiraishi’s characterization of
Stephenson’s actions, they would not support her hostile work
environment gender harassment claim. In her complaint,
Hiraishi alleges that Stephenson took her purportedly
non-employment-related actions in response to Hiraishi’s
complaints: they occurred after Hiraishi criticized Stephenson’s
investigation and “in retaliation for” Hiraishi’s “earlier
complaints.” And during the proceedings below Hiraishi
admitted that she lodged the amended complaint “in the hopes”
of preventing “a future claim/litigation for retaliatory conduct.”
(Italics added.) Such retaliatory acts do not constitute gender
harassment under FEHA. (Brennan v. Townsend & O’Leary
Enterprises, Inc. (2011) 199 Cal.App.4th 1336, 1360-1361; see
also Lopez v. Routt (2017) 17 Cal.App.5th 1006, 1017 [noting that
harassment and retaliation claims are “fundamentally
different”].)



      2 Hiraishi alsoasserts that Stephenson repeatedly broke
promises to her, but the pages of the record cited do not support
this assertion.


                                11
             We also reject Hiraishi’s assertion that the “social
context” in which Stephenson’s alleged conduct occurred supports
her gender harassment claim. (Cf. Miller, supra, 36 Cal.4th at p.
462 [harassment should be considered in light of “‘context in
which particular behavior occurs’”].) Initially, we note that
Hiraishi’s complaint does not describe that context or how
Stephenson’s conduct within it amounted to harassment. More
significantly, the conduct Hiraishi describes—Stephenson’s
decisions to demote Hiraishi, refuse to hire her for
extracurricular positions, increase her workload, and deny her
administrative support—are all actions one would expect to occur
in the employment context, in stark contrast to the sexual
relationships described in Miller. They also contrast with the
situation described in Accardi, supra, 17 Cal.App.4th at page 350,
in which we concluded that the plaintiff stated a claim for gender
harassment based on the “threats, rejection, mockery, application
of double standards, sexual advances, and intimidation” she
endured. Such a “well-established pattern of conduct”—conduct
one would not expect to occur in an employment setting—
“created a hostile work environment.” (Ibid.)
             The trial court thus correctly sustained the demurrer
to Hiraishi’s gender harassment claim against Stephenson. 3 It
follows that sustaining the demurrer to the aiding and abetting
claim against DeLeon was also proper. (Reno, supra, 18 Cal.4th



      3 Hiraishicontends only that the facts alleged in the second
amended complaint are sufficient to state a cause of action for
gender harassment. She has thus failed to carry her burden of
showing a reasonable possibility that the defects in her complaint
can be cured by amendment. (Blank, supra, 39 Cal.3d at p. 318.)


                               12
at p. 655 [aiding and abetting claim requires prohibited action];
see also Gov. Code, § 12940, subd. (i).)
                          DISPOSITION
             The judgment is affirmed. Respondents shall recover
their costs on appeal.
             NOT TO BE PUBLISHED.




                                    TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                               13
                  Benjamin F. Coats, Judge

              Superior Court County of Ventura

               ______________________________


            Tron & Tron, Lanny M. Tron and Terry L. Tron for
Plaintiff and Appellant.
            Greines, Martin, Stein & Richland, Timothy T.
Coates, Nadia A. Sarkis; Woo Houska, Maureen M. Houska and
Carol A. Woo for Defendants and Respondents.